        Case 1:20-cv-01456-TNM Document 11 Filed 06/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                              Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



            NOTICE OF APPEARANCE BY DOUGLAS A. SMITH

      Please enter the appearance of the undersigned, Douglas A. Smith of Mayer

Brown LLP, on behalf of Plaintiff Center for Democracy & Technology.


      Dated: June 8, 2020                 By:    /s/Douglas A. Smith
                                                Douglas A. Smith
                                                Pro hac vice
                                                MAYER BROWN LLP
                                                350 Grand Avenue.
                                                Los Angeles, CA 90017
                                                Telephone: (213) 229-9500
                                                dougsmith@mayerbrown.com

                                                Attorney for Plaintiff Center for
                                                Democracy & Technology
